Citation Nr: 0945697	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-22 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative arthritis of the left hip.

2.  Entitlement to an initial rating higher than 10 percent 
for degenerative arthritis of the right hip.

3.  Entitlement to an initial rating higher than 10 percent 
for degenerative arthritis (joint disease) of the lumbar 
spine from October 24, 2005 to May 7, 2006, a rating higher 
than 20 percent from May 8, 2006 to December 1, 2006, and a 
rating higher than 10 percent since December 2, 2006.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran had active military service from September 1971 
to November 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In that decision the RO granted the Veteran's claims for 
service connection for degenerative arthritis, i.e., joint 
disease of his hips and low back (lumbar spine) as residuals 
of or secondary to an already service-connected right femur 
fracture.  The RO assigned separate 10 percent ratings for 
each of these residual disabilities, retroactively effective 
from October 24, 2005, the date of receipt of his claims for 
these conditions.  He appealed for higher initial ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(indicating that when the Veteran appeals his initial 
ratings, following the grant of service connection, his 
claims must be considered in this context - which includes 
determining whether to "stage" his ratings to compensate 
him for times since the effective date of his award when his 
disabilities may have been more severe than at others).

The Board issued a decision in July 2008 denying the claims 
for higher initial ratings for the right and left hip 
disabilities.  However, pursuant to Fenderson, the Board 
increased the rating for the low back disability to 20 
percent from May 8, 2006 to December 1, 2006, i.e., 
"staged" the rating.  See also Reizenstein v. Peake, 22 
Vet. App. 202, 208 (2008).

The Veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court/CAVC), to the extent 
the Board had denied higher initial ratings for his right and 
left hip disabilities, a higher initial rating for his low 
back disability from October 24, 2005 to May 7, 2006, and 
since December 2, 2006, and a rating higher than 20 percent 
in the interim.  In a September 2009 order, granting a joint 
motion, the Court partially vacated the Board's decision, 
except for the assignment of the higher 20 percent rating for 
the low back disability from May 8, 2006 to December 1, 2006.  
The Court remanded the case to the Board for further 
development and readjudication in compliance with directives 
specified in the joint motion.

One of the directives of the joint motion was that the 
Veteran needed to be reexamined since he is alleging his 
disabilities have worsened considerably since his a May 2006 
VA compensation examination - the results of which the Board 
had used, in part, to deny his claims for higher ratings.  
See Olson v. Principi, 3 Vet. App. 480, 482 (1992); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).  This usually would 
require a remand to schedule another examination.  
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991).  But 
records show the Veteran already has been reexamined in 
January 2009, so the Board need not remand his appeal for 
this reason.  Also obtained were VA outpatient treatment 
records, including of recent consultations in 2009, so with 
the benefit of this additional relevant evidence the Board 
has the information needed to properly reassess the severity 
of the disabilities at issue.  38 C.F.R. §§ 3.327, 4.2 
(2009).

Moreover, although this additional evidence was obtained 
since issuance of the most recent supplemental statement of 
the case (SSOC), the Veteran recently indicated in October 
2009 correspondence that he does not have anything else to 
submit in support of his claims and, therefore, wants the 
Board to proceed immediately with the readjudication of his 
appeal.  His response is tantamount to a wavier of his right 
to have the RO initially consider this additional evidence, 
rather than the Board reviewing this newly submitted evidence 
in the first instance.  38 C.F.R. §§ 19.31, 19.37, 20.800, 
20.1304(c) (2009).

The joint motion also points out the Board failed to 
determine whether the additional issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) was reasonable raised by the record and, if so, to 
take appropriate action on this additional claim.  This 
determination was based on the Veteran's allegation he was 
unable to work because of his service-connected orthopedic 
disabilities.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(2001) (once a claimant:  (1)submits evidence of a medical 
disability, (2) makes a claim for the highest possible 
rating, and (3) submits evidence of unemployability, 
an informal TDIU claim is raised under 38 C.F.R. § 3.155(a)).


And as the Court more recently explained in Rice v. Shinseki, 
No. 06-1445 (U.S. Vet. App. May 6, 2009), if the Board 
determines the TDIU claim requires further development before 
being adjudicated, the appropriate disposition is to remand 
the TDIU claim to the RO.  Remands to the RO are via the 
Appeals Management Center (AMC).  VA's Office of General 
Counsel also has indicated that remanding the derivative TDIU 
claim does not preclude the Board from going ahead and 
deciding the claims for higher ratings for the disabilities 
that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 
(Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).


FINDINGS OF FACT

1.  Since the initial grant of service connection, October 
24, 2005, the degenerative arthritis in the Veteran's left 
hip has been manifested by flexion between 100 and 120 
degrees, with no additional loss of motion after repetitive 
use.  

2.  Since the initial grant of service connection, October 
24, 2005, the degenerative arthritis in the Veteran's right 
hip has been manifested by flexion between 90 and 120 
degrees, with no additional loss of motion after repetitive 
use.  

3.  Since the initial grant of service connection, October 
24, 2005, the Veteran's low back disability - degenerative 
arthritis of the lumbar spine - has been manifested by 
flexion between 40 and 80 degrees, motion in every direction 
(so no ankylosis, favorable or unfavorable), and no 
associated neurological impairment involving either lower 
extremity, and he has not required bed rest prescribed by a 
physician (so, by definition, has not had any 
incapacitating episodes).




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the degenerative arthritis of the 
Veteran's left hip.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5003-5252 (2009).

2.  The criteria are not met for an initial rating higher 
than 10 percent for the degenerative arthritis of the 
Veteran's right hip.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003-5252 
(2009).

3.  The criteria are met, however, for a higher 20 percent 
rating, though no greater, for the degenerative arthritis 
(joint disease) of the Veteran's lumbar spine for all periods 
at issue since the initial grant of service connection, 
October 24, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
DCs 5242, 5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing governing statutes, regulations, 
and cases, the relevant factual background, and an analysis 
of its decision.  

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the "fourth" requirement that VA also request 
that the claimant submit any evidence in his possession that 
might substantiate his claim.  See 73 FR 23353 (Apr. 30, 
2008).  These VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate the claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  


Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in May 2006, prior to the initial adjudication 
and granting of his claims for service connection in February 
2007.  The courts have held that once service connection is 
granted, as in this case, the claim as it arose in its 
initial context has been substantiated; therefore, additional 
VCAA notice is not required because the intended purpose of 
the notice has been fulfilled, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In these types of cases, once a notice of disagreement (NOD) 
has been filed contesting a downstream issue such as the 
initial rating assigned for the disability, only the notice 
requirements for a rating decision and statement of the case 
(SOC) described in 38 U.S.C.A. § 5104 and § 7105 control as 
to the further communications with the claimant, including as 
to what evidence is necessary to establish a more favorable 
decision with respect to downstream elements of the claim.  
And, here, since the RO issued a SOC concerning the propriety 
of the initial ratings assigned for the disabilities on 
appeal, no further notice is legally required.  Thus, all 
notice under the VCAA has been provided.



In any event, after service connection was granted and the 
Veteran filed a NOD in response concerning the assigned 
ratings, the RO sent him a VCAA notice letter in May 2007 
concerning his claims for higher initial ratings.  And his 
claims have since been readjudicated in a SSOC issued in 
December 2007.  This is important to point out because the 
Federal Circuit Court has held that a SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or lack of notice prior to 
an initial adjudication.  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Moreover, the Veteran has not alleged any prejudicial error 
in the content or timing of any VCAA notice he received (or 
did not receive).  This was not one of his pleadings for 
partially vacating the Board's prior July 2008 decision, and 
the Court's September 2009 order granting the joint motion 
does not cite deficient VCAA notice, either in timing or 
content, as a reason for partially vacating the Board's prior 
July 2008 decision.  As already explained, in Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009), the Supreme Court indicated 
the appellant, not VA, has the burden of showing why a VCAA 
notice error is prejudicial.  Thus, absent this pleading or 
showing, the duty to notify has been satisfied in this case.

In addition, VA has fulfilled its duty to assist the Veteran 
by obtaining all relevant evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO obtained all medical and other 
records that he and his former attorney cited as relevant to 
his claims and, as already alluded to, he recently indicated 
in October 2009 correspondence that he had nothing else to 
submit (referring to evidence in support of his claims), 
and consequently, that he wanted the Board to proceed 
immediately with the readjudication of his appeal.  The Board 
also has explained why he does not need to be reexamined 
since he already has been in November 2007 and even more 
recently in January 2009 to reassess the severity of his 
disabilities, so since his previously most recent VA 
examination in May 2006.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (holding that the Board should have ordered a 
contemporaneous examination of Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating).  See also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

Apparently, the parties involved in preparing the joint 
motion (the Veteran's then attorney and VA's Office of 
General Counsel) were unaware that he had undergone the more 
recent VA examinations in November 2007 and January 2009.  
The joint motion, instead, refers to his most recent VA 
examination having occurred earlier in May 2006.  A review of 
the reports of these more recent November 2007 and January 
2009 VA examinations reveals they are adequate for rating 
purposes.  38 C.F.R. §§ 3.327, 4.2.  Therefore, since the 
Veteran's disabilities have been reexamined for rating 
purposes since May 2006, there has been compliance with the 
joint motion.  Accordingly, the Board finds that no further 
notification or assistance is needed to meet the requirements 
of the VCAA or Court.

II.  Degenerative Arthritis of the Hips

The Veteran fractured his right femur while on active duty in 
the military.  Consequently, service connection was granted 
for the residuals of that right femur fracture.  On October 
24, 2005, he filed a claim indicating he also had developed 
pain in both hips as a result of this service-connected 
disability.  And after evidence confirmed he had developed 
degenerative arthritis in both hips due to his already 
service-connected right femur fracture, the RO granted 
secondary service connection for the resulting degenerative 
arthritis in his hips.  See 38 C.F.R. § 3.310 (2009) and 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The RO assigned 
a 10 percent initial rating for each hip, retroactively 
effective from October 24, 2005, the date of receipt of his 
claim.  This appeal ensued for higher initial ratings for 
each hip.

Since the Veteran's claims arise from his disagreement with 
the initial ratings assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(holding that, when a Veteran timely appeals his initial 
rating, VA must consider whether his rating should be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

According to 38 C.F.R. § 4.71a, DC 5010, arthritis, if due to 
trauma and substantiated by X-ray findings, is rated as 
degenerative arthritis under DC 5003.

Degenerative arthritis, in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5003.



Limitation of flexion of the thigh (and adjacent hip) is 
evaluated under DC 5252, which provides a 10 percent rating 
for limitation of flexion of the thigh to 45 degrees, a 20 
percent rating for limitation of flexion to 30 degrees, a 30 
percent rating for limitation of flexion to 20 degrees, and a 
40 percent rating for limitation of flexion to 10 degrees.  
See 38 C.F.R. § 4.71a, DC 5252.  Normal hip flexion is from 
zero to 125 degrees, and normal hip abduction is from zero to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2009).

Limitation of extension of the thigh (and adjacent hip) his 
rated under DC 5251, which provides a maximum 10 percent 
rating for limitation of extension of the thigh to 5 degrees.  
But since the Veteran already has a 10 percent rating for 
each hip, DC 5251 does not provide any additional benefit 
because he already has the highest possible rating available 
under this code.  Unlike the knee, which in certain 
circumstances allows for separate ratings for limitation of 
flexion and extension or when there is both arthritis and 
instability, there are no such special provisions for the 
hip.  See VAOPGCPREC 9-2004 (September 17, 2004); VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 
(August 14, 1998).

When an evaluation of a disability is based at least partly 
upon limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable Diagnostic Code, 
any additional functional loss the Veteran may have by virtue 
of other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
These factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy from disuse.  
A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).



Applying these criteria to the facts of this case, the Board 
finds no basis to assign a rating higher than 10 percent for 
either hip disability.  Range-of-motion testing of the thighs 
and hips was performed during three VA examinations.  The May 
2006 VA examination report shows the Veteran's right thigh 
and hip had 120 degrees of flexion, while his left thigh and 
hip were not tested.  A December 2006 VA examination report 
shows both thighs and hips had 120 degrees of flexion, and a 
January 2009 VA examination report shows his right and left 
thighs and hips had 90 and 100 degrees of flexion, 
respectively.

These findings do not meet the requirements for a compensable 
rating under DC 5252.  It thus appears the 10 percent ratings 
the RO assigned were based on the Veteran's complaints of 
pain as well as X-ray evidence of degenerative changes.  See 
38 C.F.R. § 4.71a, DC 5003 (when the limitation of motion of 
the specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) 
(holding that a painful major joint or group of joints 
affected by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a 10 percent rating, even though there is no 
actual limitation of motion).  In other words, the Veteran's 
pain is the basis for the 10 percent ratings.  But in light 
of the fact that both thighs and hips have flexion 
significantly greater than 45 degrees, there is simply no 
basis to assign a rating higher than 10 percent for either 
hip disability under the range-of-motion criteria.

For these reasons and bases, the Board also finds that a 
rating higher than 10 percent is not warranted for either hip 
disability on the basis of functional loss due to pain, or 
alternatively on the basis of weakened movement, premature or 
excess fatigability, or pain on movement.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  
Since the 10 percent ratings have been assigned based on the 
Veteran's complaints of pain, a higher rating is not 
appropriate under these provisions.  Indeed, all three VA 
examination reports discussed specifically note there was no 
additional loss of motion for either thigh or hip after 
repetitive movements due to pain, fatigue, weakness, or lack 
of endurance.  

Therefore, in conclusion, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for initial ratings higher than 10 percent for the 
degenerative arthritis in his hips.  And as the preponderance 
of the evidence is against his claims, the doctrine of 
reasonable doubt is not for application, and the appeal of 
these claims is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.

III.  Degenerative Arthritis of the Lumbar Spine

In his claim filed on October 24, 2005, the Veteran also 
indicated he had developed low back pain as a result of his 
service-connected right femur fracture.  And after evidence 
showed that degenerative arthritis had developed in his 
lumbar spine as a consequence of this service-connected 
disability, the RO granted secondary service connection for 
degenerative arthritis of the lumbar spine.  See 38 C.F.R. 
§ 3.310 and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The 
RO assigned an initial 10 percent rating for this disability, 
retroactively effective from October 24, 2005, the date of 
receipt of the Veteran's claim.  This appeal ensued for a 
higher initial rating.  See Fenderson, supra. 

In July 2008 the Board granted an increased rating of 20 
percent for this disability, but only for the brief period 
from May 8, 2006, until December 1, 2006.  The Board denied a 
rating higher than 10 percent for this disability for the 
period prior to May 8, 2006 (dating back to the October 24, 
2005 claim), as well as the period since December 2, 2006.  
The Board therefore must determine whether the low back 
disability warrants a rating higher than 10 percent for both 
of these periods, as well as a rating higher than 20 percent 
for the intervening period from May 8, 2006, to December 1, 
2006.

Since the Veteran's low back disability involves degenerative 
arthritis of the lumbar segment of his spine, the disability 
is rated under DC 5242 (also see DC 5003).  Under the General 
Rating Formula for Diseases and Injuries of the Spine, which 
includes DC 5242, a 10 percent rating is assigned where 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine is between 120 and 
235 degrees; or there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, DC 5242.

The next higher rating of 20 percent is assigned where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  An even higher rating of 40 percent requires 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  Id.

The Schedule for Rating Disabilities lists normal ranges of 
motion of the thoracolumbar spine for VA purposes to be 90 
degrees of flexion, 30 degrees of extension, 30 degrees of 
lateral flexion, and 30 degrees of rotation.  See Schedule 
for Rating Disabilities effective September 26, 2003, Plate V 
(2009).

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's low back disability meets the 
criteria for a 20 percent rating, though no greater, for the 
entire period since the initial grant of service connection.  
In other words, the currently assigned 10 percent rating is 
being increased to 20 percent for the initial period at issue 
from October 24, 2005 to May 7, 2006, but continuing the 20 
percent rating for the intervening period from May 8, 2006 to 
December 1, 2006, and again increasing the rating from 10 to 
20 percent for the period since December 2, 2006.  There is 
no basis for assigning a rating higher than 20 percent at any 
time since the initial grant of service connection.  

The primary evidence for consideration includes four VA 
examination reports.  The May 2006 VA examination report 
notes the Veteran's thoracolumbar spine demonstrated flexion 
of 40 degrees, extension of 20 degrees, and right and left 
lateral flexion of 25 degrees.  Motion involving rotation was 
not recorded.  The VA examiner indicated there was no 
decrease in range of motion with repetitive movements.

When examined by VA in December 2006, range-of-motion testing 
revealed flexion of 80 degrees, extension of 20 degrees, 
right and left lateral flexion of 20 degrees, and right and 
left lateral rotation of 20 degrees, for a combined range of 
motion of 180 degrees.  The VA examiner found no evidence of 
muscle spasms, atrophy, guarding on either side, reverse 
lordosis, scoliosis, kyphosis, or ankylosis.  Additionally, 
the VA examiner noted the Veteran experienced pain, but not 
additional loss of motion after repetitive movements of the 
spine.

A November 2007 VA examination report notes the Veteran's 
thoracolumbar spine exhibited flexion of 70 degrees and 
extension of 10 degrees.  The examiner added there was 
decreased lateral flexion and rotation in both directions, 
with the right worse than the left, although none of these 
movements were documented in degrees.  

And the most recent VA examination performed in January 2009 
revealed the Veteran's thoracolumbar spine demonstrated 
flexion of 50 degrees, extension of 10 degrees, right and 
left lateral flexion of 10 degrees, and right and left 
lateral rotation of 10 degrees, for a combined range of 
motion of 100 degrees.  Pain was only present at the end of 
each movement, so at the terminal points of his range of 
motion.  Repetitive movements also caused pain, but no 
additional limitation of motion in any direction.  

Based on this evidence, the Board finds that the Veteran's 
low back disability meets the requirements for a 20 percent 
rating for the initial period prior to May 8, 2006, as well 
as for the period since December 2, 2006.  With respect to 
the initial period prior to May 8, 2006 (dating back to the 
October 24, 2005 claim), unfortunately there is absolutely no 
medical evidence with which to rate this disability.  But 
since the VA examination performed on May 8, 2006, showed 
limitation of flexion of the thoracolumbar spine to 40 
degrees, which was the basis for assigning the higher 
20 percent rating as of that date, it is reasonable to 
presume the Veteran also had at least this degree of 
limitation of flexion when filing his claim some seven months 
earlier on October 24, 2005.  Indeed, a June 2001 report from 
his treating chiropractor notes that the thoracolumbar 
segment of the Veteran's spine exhibited flexion between 50 
and 60 degrees, so greater than 30 degrees but not 60 degrees 
so as to warrant a 20 percent rating under DCs 5235-5242.  
This report is dated over four years prior to the October 
2005 claim and, therefore, generally would not be considered 
particularly relevant in rating the Veteran's service-
connected low back disability since the initial grant of 
service connection.  Cf. Hart v. Mansfield, 21 Vet. App. 505 
(2007) (indicating the relevant temporal focus is from one 
year before the claim was filed until VA makes a final 
decision on the claim).  See also 38 U.S.C.A. § 5110(b)(2), 
38 C.F.R. § 3.400(o)(2) and Harper v. Brown, 10 Vet. App. 
125, 126 (1997).  But see, too, 38 U.S.C.A. § 5110(a), (b)(1) 
and 38 C.F.R. § 3.400(b)(2) indicating that where, as here, 
the claim at issue was an initial claim for disability 
compensation, i.e., not a claim for an increased rating 
for an already established service-connected disability, the 
earliest possible effective date is the date of receipt of 
the claim if, as here, there was no claim for the specific 
condition at issue within one year after service.  In any 
event, here, since there is no other medical evidence with 
which to rate this disability prior to May 8, 2006, the Board 
will give the Veteran the benefit of the doubt and afford 
some probative value to this report, which shows his low back 
disability met the criteria for a 20 percent rating when 
filing his claim on October 24, 2005.  38 C.F.R. §§ 4.3, 4.7.  
He therefore necessarily is entitled to a 20 percent rating 
dating back to the filing of his claim on October 24, 2005 
(so even prior to his current May 8, 2006 effective date for 
this rating).

Turning now to the only remaining period at issue where the 
Veteran has not had this higher 20 percent rating, that being 
since December 2, 2006, records show his low back disability 
was reduced from 20 to 10 percent as of that date based on 
the fact that the VA examination performed on that date 
showed flexion of the thoracolumbar spine just limited to 80 
degrees (so greater than the 30-to-60 degree range required 
for a 20 percent rating), and since he had a combined range 
of motion of 180 degrees (so greater than the required 120 
degrees).

The November 2007 VA examination report shows similar 
findings, as forward flexion was limited to 70 degrees, 
though, as mentioned, there was no definitive indication of 
just how restricted the Veteran's lateral flexion and 
rotation were, albeit to the right decreased in comparison to 
the left.

Also, neither report makes any reference to severe muscle 
spasm or guarding resulting in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Thus, these examination reports suggest 
the Veteran's low back disability does not meet the criteria 
for a 20 percent rating.  

Complicating this issue, however, is the fact that the 
Veteran's thoracolumbar spine had flexion of only 50 degrees 
when more recently examined in January 2009, sufficient to 
assign a higher 20 percent rating because it is well within 
the 
30-to-60 degree range mentioned.  So based on this finding, 
as well as his earlier complaints of painful motion during 
his VA examinations in December 2006 and November 2007, the 
Board finds that the higher 20 percent rating is more 
appropriate than a lesser 10 percent rating, in comparison, 
also for this remaining period at issue since December 2, 
2006.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 
Vet. App. at 204-08.  

In considering the evidence - particularly the VA examination 
reports dated in December 2006 and November 2007 showing 
flexion of 80 and 70 degrees, respectively - the Board notes 
that it has the responsibility to interpret reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  In other words, in 
addition to assigning staged ratings, which in this case 
would result in a reduction of benefits based on the VA 
examination reports dated in December 2006 and November 2007, 
the Board also has the responsibility to interpret findings 
into a consistent picture.  

These conflicting responsibilities of assigning staged 
ratings when appropriate, while also maintaining consistency, 
should be resolved in a manner most favorable to the Veteran.  
Consequently, resolving all reasonable doubt in the Veteran's 
favor, the Board will maintain consistency in this case and 
keep the 20 percent for his low back disability in effect for 
the entire period since December 2, 2006.  38 C.F.R. 
§§ 3.102, 4.3.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue). 

Thus, in light of this decision, the Veteran's low back 
disability is now rated as 
20-percent disabling effectively since the filing of his 
claim on October 24, 2005, i.e., for the entire period since 
the initial grant of service connection.

In reaching this decision, the Board also finds no basis to 
assign a rating higher than 20 percent at any point during 
this entire period.  Looking at his degree of flexion and 
combined range of motion, the Veteran does not meet the 
requirements for the next higher rating of 40 percent because 
his forward flexion has never been 30 degrees or less, even 
considering his pain, as required for this higher rating.  
Indeed, to the contrary, his forward flexion has consistently 
been considerably greater than 30 degrees, and since he has 
motion in all directions (forward flexion, backward 
extension, lateral flexion to the right and left sides and 
rotation to the right and left sides), albeit less than 
normal range of motion, the thoracolumbar segment of his 
spine clearly is not ankylosed, either in a favorable or 
unfavorable position.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  Because he is able 
to move his low back in every direction - again, albeit with 
some loss of motion - by definition his low back is not 
immobile and therefore not ankylosed.  See 38 C.F.R. § 4.71a, 
DC 5242, Note (5).

It is unclear whether the Veteran's low back disability also 
involves intervertebral disc syndrome (IVDS, i.e., 
degenerative disc disease), that is, as opposed to what is 
service connected (degenerative joint disease).  See also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA 
adjudicators must be able to distinguish, by competent 
medical evidence, the extent of symptoms that is due to 
service-related causes, i.e., service-connected disability, 
from that which is not).  But since, as the joint motion 
indicates, an MRI performed in June 2007 shows moderate 
neural foraminal narrowing at L5-S1, the Board will resolve 
this doubt in the Veteran's favor (see again 38 C.F.R. § 4.3) 
and presume for purposes of this decision that this possible 
disc disease finding is also part and parcel of his 
service-connected low back disability.  The Board therefore 
will additionally address the rating criteria pertaining to 
IVDS.

Under applicable criteria, IVDS is rated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  See 38 C.F.R. § 
4.71a, DC 5243.

With respect to incapacitating episodes, a 20 percent rating 
requires incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  The next higher rating of 40 percent requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
And the highest rating of 60 percent requires incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest and treatment prescribed by a 
physician.  Id.

In this case, though, there is no indication the Veteran's 
low back disability has required bed rest and treatment 
prescribed by a physician.  There has only been doctor-
prescribed treatment, not also doctor-prescribed bed rest.  
Although the January 2009 VA examination report lists six 
"episodes" in the last 12 months, lasting between three to 
four days each, these were not described as incapacitating 
episodes as defined under DC 5243.  But even were the Board 
to assume for the sake of argument that such episodes do fall 
within the regulation's definition of incapacitating 
episodes, six episodes lasting four days amounts to a total 
of 24 days, which is less that the four weeks required for 
the next higher rating of 40 percent.  Thus, these provisions 
provide no basis to assign a disability rating higher than 
20 percent for the Veteran's low back disability since the 
initial grant of service connection.

The Board also finds that a separate rating is not warranted 
due to associated neurological impairment involving either 
lower extremity.  See Note (1) to the General Rating Formula 
(any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code).  

Neurological disability due to IVDS often involves paralysis 
of the sciatic nerve.  Under DC 8520, mild incomplete 
paralysis of the sciatic nerve warrants a 10 percent 
disability rating; moderate incomplete paralysis warrants a 
20 percent disability rating; moderately severe incomplete 
paralysis warrants a 40 percent disability rating; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent rating is 
warranted for complete paralysis, where the foot dangles and 
drops, there is no active movement possible of the muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.  See 38 C.F.R. § 4.121a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

In this case, though, the Veteran's low back disability does 
not involve any associated neurological impairment (sciatic 
neuropathy or radiculopathy) in his lower extremities, which 
would warrant consideration of a separate rating.  As noted, 
the June 2007 MRI report shows moderate neural foraminal 
narrowing at L5-S1.  He has also reported numbness in his 
feet.  The medical evidence, however, shows no neurological 
findings associated with his low back disability.  During his 
VA examinations, he has consistently denied both bowel and 
urinary incontinence.



A finding of incomplete paralysis of the sciatic nerve is 
also precluded based on the following clinical findings:  (i) 
the May 2006 VA examination report showing patellar reflexes 
of 2+ and ankle jerks of 1+, bilaterally; (ii) the December 
2006 VA examination report showing full strength of 5/5 and 
normal reflexes in both lower extremities, which is 
consistent with the Veteran's denial of numbness, 
paresthesias, and weakness in both legs; (iii) a March 2007 
VA outpatient treatment report noting reflexes and strength 
were intact for both lower extremities; (iv) a May 2007 VA 
outpatient treatment record specifically noting the absence 
of any neurological deficits; (v) the November 2007 VA 
examination report noting that sensation and deep tendon 
reflexes were normal in both lower extremities, which is 
consistent with the Veteran's denial of radiating symptoms 
down his lower extremities; (vi) a January 2009 VA outpatient 
treatment report noting full strength and normal sensation in 
both lower extremities; and (vii) the January 2009 
VA examination report also noting the Veteran's denial of any 
radiating pain down either lower extremity.  In sum, none of 
the medical evidence shows any incomplete paralysis of the 
sciatic nerve in either lower extremity that would warrant a 
separate rating.  

For these reasons and basis, the Board finds that the 
evidence supports a 20 percent rating for the Veteran's low 
back disability since October 24, 2005, the initial grant of 
service connection.  However, the preponderance of the 
evidence is against a rating higher than 20 percent for this 
disability at any time since.

IV.  Consideration of an Extraschedular Evaluation

In exceptional cases, where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a determination of whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, there 
must be a determination of whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms".  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

In this particular case at hand, the Board finds that the 
Veteran's symptomatology due his low back and hip 
disabilities are reasonably contemplated by the rating 
schedule under the first prong of the analysis.  It is 
therefore unnecessary to reach the question concerning 
whether there is marked interference with employment.  But 
even assuming for the sake of argument that the second prong 
of Thun applies, there is still no evidence that any of these 
three service-connected disabilities has caused marked 
interference with his employment, meaning above and beyond 
that contemplated by his schedular ratings presently 
assigned.

The record shows the Veteran has worked on and off in 
construction, on both a 
part-time and full-time basis.  At his November 2007 VA 
examination, he reported that he was self employed and had 
people working for him, although he later indicated during 
his January 2009 VA examination that he was no longer 
working.  Regardless, no medical evidence attributes his 
unemployability to his service-connected low back and 
bilateral hip disabilities, and to the extent he is claiming 
these disabilities preclude all forms of substantially 
gainful employment, the RO will make this determination when, 
on remand, adjudicating his additional claim for a TDIU.  In 
the event that decision is not in his favor, he will have the 
opportunity to appeal for further review by the Board.  In 
the meantime, the Board is not disputing that his low back 
and hip disabilities adversely impact his ability to work in 
construction, which is consistent with the opinions provided 
by the VA examiners that these disabilities cause decreased 
mobility, as well as problems with lifting and carrying.  But 
according to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.

For these reasons and bases, the Board is not required to 
remand this case for extra-schedular consideration.  See 
VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating higher than 10 percent for the degenerative 
arthritis of the left hip is denied.

An initial rating higher than 10 percent for the degenerative 
arthritis of the right hip is denied.

However, an initial 20 percent rating is granted for the 
degenerative arthritis of the lumbar spine retroactively 
effective to October 24, 2005, the initial grant of 
service connection, so including the initial period prior to 
May 8, 2006 (when, before this decision, the rating increased 
to 20 percent), and since December 2, 2006 (when, before this 
decision, the rating decreased to 10 percent), subject to the 
laws and regulations governing the payment of VA 
compensation.

But a rating higher than 20 percent for the degenerative 
arthritis of the lumbar spine is denied for all periods at 
issue.


REMAND

As the joint motion indicates, the Veteran also has a pending 
claim for a TDIU because he is alleging the service-connected 
disabilities affecting his low back and hips prevent him for 
working.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  
The Board has jurisdiction to consider his possible 
entitlement to a TDIU in these appealed claims for higher 
ratings for these low back and bilateral hip disabilities 
when, as here, the TDIU issue is raised by assertion or 
reasonably indicated by the evidence, and is predicated at 
least in part on the severity of the service-connected 
disabilities in question, regardless of whether the RO has 
expressly addressed this additional issue.  See VAOPGCPREC 6-
96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993); EF v. Derwinski, 1 Vet. App. 324 (1991).

But as the Court more recently explained in Rice v. Shinseki, 
No. 06-1445 (U.S. Vet. App. May 6, 2009), if the Board 
determines the TDIU claim requires further development before 
being adjudicated, the appropriate disposition is to remand 
the TDIU claim to the RO.  And, here, a medical opinion is 
needed to assist in determining whether the Veteran's 
service-connected low back and bilateral hip disabilities 
preclude all forms of substantially gainful employment given 
his level of education and prior work experience, etc.  See 
Beaty v. Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994); and Ferraro v. Derwinski, 1 Vet. 
App. 362, 331-32 (1991).



Accordingly, the TDIU claim is REMANDED to the RO, via the 
AMC, for the following development and consideration:

1.  Schedule the Veteran for another VA 
examination, this time for a medical 
opinion indicating whether it is at least 
as likely as not that his service-
connected disabilities (but especially 
his low back and bilateral 
hip disabilities) preclude him from 
engaging in all forms of substantially 
gainful employment given his level of 
education and prior work experience, etc.  
Consider also whether he is only 
employable under certain circumstances, 
such as if only allowed certain 
accommodations or other special 
considerations, i.e., only capable of 
"marginal" employment, which is not 
considered substantially gainful 
employment.  Additionally, if it is 
determined he is indeed incapable of 
obtaining or retaining substantially 
gainful employment, the examiner should 
estimate and state the approximate date 
of onset of this total occupational 
impairment.

It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims file, including 
a copy of this remand, for the Veteran's 
pertinent medical and occupational 
history.

2.  Then adjudicate the Veteran's 
inferred claim for a TDIU in light of 
this additional evidence.  If this claim 
is not granted to his satisfaction, send 
him a SSOC and give him time to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration 
of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the TDIU claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


